Citation Nr: 1726518	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for the Veteran's prostate cancer residuals with transurethral resection prostatectomy residuals (hereinafter, voiding dysfunction). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Army from October 1968 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2011 decision of the Houston, Texas, Regional Office (RO). In March 2016, the Board remanded the appeal for a hearing to be scheduled as requested by the Veteran.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In June 2016, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

During the period on appeal, the Veteran's voiding dysfunction have been shown to be manifested by no more than leakage requiring the use of absorbent materials which must be changed two to four times per day.


CONCLUSION OF LAW

The criteria for an initial compensable rating of 40 percent for voiding dysfunction have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Malignant neoplasms of the genitourinary system are rated as 100 percent disabling. 38 C.F.R. § 4.115b ,Diagnostic Code 7528 (2016). Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. If there has been no local reoccurrence or metastasis, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b , Diagnostic Code 7528, Note (2016).

Voiding dysfunction is rated base upon urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day. A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day. A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 38 C.F.R. § 4.115a (2016).

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
A June 2008 letter from Dr. SS indicates the Veteran had surgery on June 24, 2008. In October 2011, the Veteran was afforded a VA examination. The examiner noted prostate cancer in remission, with treatment history of a transurethral resection prostatectomy in June 2008. The examiner noted no voiding dysfunction, urine leakage, urinary dysfunction, or kidney infections.

In his June 2016 hearing testimony the Veteran indicated that he experienced less bladder control following a 2008 prostate surgery and that bladder control has steadily decreased since that time. The Veteran also indicated that he is required to wear absorbent materials that must be changed two to four times per day due to voiding dysfunction and lack of control. 

During the period on appeal, the Veteran's voiding dysfunction have been shown to be manifested by no more than leakage requiring the use of absorbent materials which must be changed two to four times per day.

Given these facts, the Board finds that a 40 percent rating is warranted under diagnostic code 7528 for voiding dysfunction requiring absorbent materials which are changed two to four times per day. A 60 percent rating is not warranted under diagnostic code 7528 because the Veteran does not experience continual urine leakage requiring the wearing of absorbent materials which must be changed more than four times per day. 38 C.F.R. § 4.115b, Diagnostic Code(s) 7528, 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

An initial compensable rating of 40 percent for voiding dysfunction, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


